Title: To George Washington from Jedediah Huntington, 10 April 1782
From: Huntington, Jedediah
To: Washington, George


                        
                            Dear Sir,
                            Farmington 10-14 April 1782.
                        
                        your Excellencys Favor of the 19th ult. reached me the Day before yesterday—since I wrote by Col. Trumbull,
                            the County Committees have adjusted with the Towns, their respective Deficiences—the total is but little more than 700: of
                            this number I expect to receive 500. in the month of May, of which, I imagine three fourths will be engaged only to the
                            1st of January, or for a Year.
                        The Spirit and Zeal, which blazed in the Beginning of the Controversy, when every man thought the Salvation
                            of his Country depended on his own Exertions, have subsided under the Form of a desultory & inefficacious System,
                            and seem to be beyond the Reach of Argument or Declamation.
                        The Disagreement between the Returns of the Army, & those of the Towns, of their men in service, has
                            caused at least one months Delay of this important Business of recruiting, beside an infinite Deal of Trouble and a Result
                            of Uncertainty—I am aware of some few Omissions in the Returns of the Army, but I cannot concieve how there can be so
                            great a Difference—it appears to me absolutely necessary, & I will, if it is possible, obtain from each Town, the
                            name of every man whom they suppose in Service, in Order that they may be acknowledged by the Army, or otherways accounted
                            for—and that the Rolls of the Army, may be corrected thereby, with Respect to the Towns for which each Soldier counts.
                        The Council of Safety have authorised a Person to look up, in & out of the State, all Deserters
                            belonging to their Line.
                        Wethersfield Conn. 14 April.
                        I have the Honor of receiving your Excellency’s Letter of the 9th—the mustering Officers
                            are not arrived.  Officers to conduct the Recruits—they will get no Allowance from the State—I
                            have therefore wrote the Commandant of the Line, to send Six of them, if so many, or as great a Part as,
                            can make it convenient to come, without the Prospect of a pecuniary Reward if not,
                            to send a sergeant & Corporal instead of an Officer.
                        The State Regiment which is to consist of 480 I think will be nearly compleated. I am,
                            with the sincerest Esteem, your Excellency’s most obedt Servant
                        
                            J. Huntington
                        
                    